57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Takeshi BROWN, Appellant.
No. 94-3875
United States Court of Appeals,Eighth Circuit.
Submitted:  May 22, 1995Filed:  June 7, 1995

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Takeshi Brown appeals the sentence imposed by the District Court1 on remand.  We affirm.


2
Brown was convicted of conspiring to possess with intent to distribute, and possessing with intent to distribute, cocaine base (crack).  On appeal, this Court affirmed his convictions, reversed his sentence, and remanded.  United States v. Brown, 33 F.3d 1014, 1016-18 (8th Cir. 1994).  Brown's revised presentence report calculated a total offense level of 34, a criminal history category of I, and a Sentencing Guidelines range of 151 to 188 months.  Brown, an African-American, objected, contending that the base offense level calculation for crack cocaine violates the equal- protection component of the Due Process Clause.  The Court overruled his objection and sentenced him to 151 months imprisonment and 5 years supervised release.  Brown renews his argument on appeal.


3
Brown's argument that the 100-to-1 ratio between penalties for crack cocaine and powder cocaine violates the Constitution is foreclosed by United States v. Clary, 34 F.3d 709, 713-14 (8th Cir. 1994), cert. denied, 115 S. Ct. 1172 (1995), and United States v. Maxwell, 25 F.3d 1389, 1396-97, 1401 (8th Cir.), cert. denied, 115 S. Ct. 610 (1994).


4
Accordingly, the judgment of the District Court is affirmed.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri